Citation Nr: 0202372	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  97-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
knee/leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1961 to September 1974.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1997 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  When this case was previously before the Board in 
August 1999, it was remanded for further development of the 
evidence.  A hearing before a Hearing Officer was held at the 
RO in November 1997.


FINDING OF FACT

There is no objective evidence that the veteran sustained a 
right leg injury in service.


CONCLUSION OF LAW

Service connection for residuals of a right knee/leg injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new law and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claim has been considered on 
the merits.  The record includes service medical records, and 
several VA examination reports.  The RO conducted exhaustive 
development to obtain records of treatment reported by the 
veteran. Thus, no further action is needed to satisfy VA's 
duty to assist the claimant.  Furthermore, the claimant has 
been notified of the applicable laws and regulations.  
Discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed him 
what information or evidence is necessary to establish 
entitlement to the benefit sought and what evidence VA has 
obtained. Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran alleges that while stationed in Germany in 
approximately December 1963, he slipped and fell from a tank, 
sustaining a fracture of the right tibia.  He was in a cast 
for five or six weeks.  He reported treatment at an Army 
facility in Goeppingen, Germany.

Records in the claims folder show that the veteran was 
stationed in Germany from April 1962 to October 1964, and 
from December 1966 to January 1968. He was assigned to a 
maintenance battalion during both tours.
Service medical records do not document any leg injury.  On a 
Report of Medical History taken upon reenlistment in February 
1965, the veteran gave a history of "Bone, Joint, or Other 
Deformity" and "Lameness."  He later changed his responses 
to the negative.  On examination for separation from service 
in July 1974, there was no mention of leg or knee injury.  
Examination of the lower extremities was normal.

VA treatment records from September 1995 reveal treatment for 
complaints of right leg instability.  The veteran reported 
that his right leg had been giving out once a week for six or 
seven years.  He reported no history of trauma or falls.  X-
rays showed degenerative joint disease.

On May 1997 VA examination, the veteran reported he sustained 
a fracture of the right tibia just below the knee joint while 
in the military.  There was swelling and deformity of the 
right knee joint.  The examiner attributed this to the 
fracture of the upper end of the tibia.

In November 1997, a private doctor opined that based on an 
October 1997 MRI, the veteran needed an immediate and 
complete knee replacement.  Further, he believed "this 
injury is service connected based on the MRI report of age 
and [his] physical exam."  The October MRI of the right knee 
reported a bone contusion without overt fracture involving 
the medial femoral condyle and medial tibial plateau, 
complete maceration of the posterior horn and body of the 
medial meniscus, and an anterior cruciate ligament tear of 
unknown age.

At a personal hearing in November 1997, the veteran testified 
that he was on temporary duty in Goeppingen, Germany, in 
December 1963, when he fell from an M-60 tank and broke his 
tibia.  He was treated at the infirmary.  He was in a cast 
for 5 or 6 weeks, and the cast was removed at his company on 
his return from TDY.  He did not seek any further treatment 
for his leg.


Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

Here, there is no objective evidence that an injury occurred 
in service.  The RO has conducted an exhaustive search for 
all service medical records.  It has been established that 
there was no hospital in Goeppingen, Germany.  Records of the 
nearest Army medical facility, in Augsburg, Germany, were 
searched.  All searches were negative.  Repeated requests 
were made to the National Personnel Records Center, as well.  
No further service medical records are available.

Service medical records in the claims file, which include 
separation examination and medical history reports, make no 
mention of leg injury or treatment.  The veteran testified 
that his cast was removed at his company 5 or 6 weeks after 
the injury, but the records do not reflect this.  They do 
note that on January 3, 1964, he was treated for a jammed 
finger.

In September 1995, the veteran complained of knee pain since 
approximately 1988.  He denied any history of trauma.  
Examination was negative for swelling, and there was a 
negative Drawer sign, indicating the anterior cruciate 
ligament (ACL) was intact.  No ligament instability was 
present.  A torn ACL was not diagnosed until October 1997; 
the MRI did not establish the age of the ligament tear.

The sole evidence of an injury in service is the testimony of 
the veteran.  However, as noted, the veteran has given 
conflicting accounts regarding a history of trauma.  The RO 
has done an exhaustive search for relevant medical records, 
and there is nothing in the service medical records to 
support the veteran's allegations.  The incurrence of an 
injury in service has not been established.  A critical 
element for establishing service connection is not met.  
Furthermore, continuity of symptoms is not shown; and with no 
injury in service, there can be no nexus between current 
disability and such injury.  Although a private physician 
opined in November 1997 that the veteran's knee "injury is 
service connected", such opinion is premised on a history of 
an injury in service provided by the veteran.  Again as was 
noted, such injury is not shown to have occurred.  
Consequently, the third element needed to establish service 
connection likewise is not met.  Because two of the three 
elements needed to establish service connection are not 
satisfied, the claim must be denied.


ORDER

Service connection for residuals of a right knee/leg injury 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

